DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed December 21, 2020, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant’s arguments, see remarks, filed December 21, 2020, with respect to the rejections based on Dasbach have been fully considered and in combination with the amendments are persuasive.  Particularly, Dasbach has two or three adhesive promoting layers, also known as seeding layers, which in combination are not all/each formed essentially from Al2O3, TiO2 or CrOs, as required by the new limitations in claim 1.  Therefore, the rejections based on Dasbach have been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Koeckert in view of Dasbach, as set forth below.  It is noted that Koeckert is relied upon for the features required by the new limitations in claim 1 and Dasbach is looked to for other features, as set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 6 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Koeckert et al. US Patent Application Publication 2013/03429000, of record, in view of Dasbach US Patent Application Publication 2017/0315276, of record.

Regarding claim 1 Koeckert discloses a reflective composite material (title e.g. figure 2) comprising, a substrate (e.g. substrate S) comprising of metal (paragraph [0013] “metal can also be used as substrate”), with an intermediate layer of an oxidized material located on one side of the substrate (e.g. layer HD paragraph [0045 & 0068] “an oxide of Zn, Si, Sn, Ti, Zr, Al, Ni, Cr or of a compound thereof”), and with an optically active multi-layer system applied above the intermediate layer (e.g. metallic reflection layer R & layer system WS), wherein the multi-layer system consists of at least three layers including a first upper layer (e.g. one layer of WS), a second upper layer (e.g. other layer of WS) and a bottom layer (e.g. R), and wherein the first and second upper layers are dielectric or oxidic layers (paragraph [0050 & 0058] “transparent, dielectric and reflection-increasing alternating layer system WS”), and the bottom layer is a reflective layer consisting essentially of silver (paragraph [0048 & 0057] “silver”), a diffusion-inhibiting barrier layer is disposed between the intermediate layer and the reflective layer (e.g. functional layer F), the barrier layer having a thickness that is in the range from 10 nm to 200 nm (e.g. paragraph [0047] “45 nm”) prevents the migration of the silver from the reflective layer through the intermediate layer (paragraph [0016] “… also for a supplementary function, in particular for protecting the reflection layer” further it is noted that this would be an inherent property of a NiCr layer arranged as disclosed), wherein the reflective layer (e.g. R) is bonded to the barrier layer (e.g. F) by a first adhesion-promoting layer (e.g. adhesion promoting layer H) that is located between and in direct contact with both the reflective layer and the barrier layer (see figure 2), wherein the first adhesion-promoting layer is formed essentially from A1203, TiO2 or CrOs, wherein s denotes a inter alia paragraph [0068] “an oxide of Zn, Si, Sn, Ti, Zr, Al, Ni, Cr or of a compound thereof”) wherein the barrier layer (e.g. F) consists essentially or entirely of a metal selected as one from the group of chromium, nickel, chromium-nickel alloy, and palladium, or of a material having the chemical composition CrWNixNyOz, wherein w, x, y, z are governed by 0 ≤ w ≤ 1, 0 ≤ x ≤ 1, 0 ≤ y ≤ 1, and 0 ≤ z ≤ 5 in a stoichiometric or non-stoichiometric ratio, provided that at least one of w or x is > 0, wherein when w > 0, x = 0, y = 0, and z > 0, the material is a non-stoichiometric oxidic Cr composition and when w > 0, x = 0, y > 0, -2-and z = 0, the material is a stoichiometric or non-stoichiometric nitridic Cr composition (inter alia paragraph [0043 & 0057] “nickel-chromium”).
Koeckert does not disclose that the substrate metal is aluminum, and the oxidized material of the intermediate layer is an anodic oxidized substrate material.
Dasbach teaches a similar reflective composite material (title e.g. figure 1) comprising, a substrate comprising of metal (e.g. metallic substrate 1), with an intermediate layer of an oxidized material located on one side of the substrate (e.g. anodized layer 2a), and with an optically active multi-layer system applied above the intermediate layer (see figure 1 “Reflector layer system”), wherein the multi-layer system consists of at least three layers (see figure 1) including a first upper layer (e.g. HI layer 10), a second upper layer (e.g. LI layer 9) and a bottom layer (e.g. reflector layer 6), and wherein the first and second upper layers are dielectric or oxidic layers (paragraph [0040-41]), and the bottom layer (e.g. reflector layer 6) is a reflective layer consisting essentially of silver (paragraph [0038]), a diffusion-inhibiting barrier layer (e.g. diffusion barrier 3) is disposed between the intermediate layer and the reflective layer (see figure 1), the barrier layer having a thickness that is in the range from 10 nm to 200 nm (paragraph [0043] “5 to 50 nm”) prevents the migration of the silver from the reflective layer through the intermediate layer (paragraph [0043] “provided as a diffusion barrier against the passage of metal atoms”), wherein the reflective layer (e.g. 6) is bonded to the barrier layer (e.g. 3) by an adhesion-wNixNyOz, wherein w, x, y, z are governed by 0 ≤ w ≤ 1, 0 ≤ x ≤ 1, 0 ≤ y ≤ 1, and 0 ≤ z ≤ 5 in a stoichiometric or non-stoichiometric ratio, provided that at least one of w or x is > 0, wherein when w > 0, x = 0, y = 0, and z > 0, the material is a non-stoichiometric oxidic Cr composition and when w > 0, x = 0, y > 0, and z = 0, the material is a non-stoichiometric nitridic Cr composition (paragraph [0043] “preferably selected from among nitrides and oxynitrides, in particular of chromium … particularly preferably consists of CrN”).
Dasbach further teaches that the substrate metal (e.g. 1) is aluminum (paragraph [0033-34] “1a … composed of aluminum … 1b … consists of high-purity aluminum”), and the oxidized material of the intermediate layer (e.g. 2a) is an anodic oxidized substrate material (paragraph [0035 & 0083] “an aluminum oxide layer (layer 2) is formed on the surface by anodic oxidation”) located on one side of the substrate (see figure 1).  One would be motivated to use aluminum substrate with an anodic oxidized layer to form a smooth stable surface on which layers can be coated by means of a vacuum process (paragraph [0035 & 0083]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the reflective composite material as disclosed by Koeckert to have the substrate metal be aluminum and the oxidized material of the intermediate layer be an anodic oxidized substrate material as taught by Dasbach for the purpose of having substrate with an anodic oxidized layer which forms a smooth stable surface on which layers can be coated by means of a vacuum process.

Regarding claim 2 Koeckert as modified by Dasbach discloses the reflective composite material according to claim 1, as set forth above.  Koeckert further discloses wherein the barrier layer is 

Regarding claim 6 Koeckert as modified by Dasbach discloses the reflective composite material according to claim 1, as set forth above.  Koeckert further discloses wherein the barrier layer has a thickness in the range from 15 nm to 70 nm (e.g. paragraph [0047] “45 nm”).

Regarding claim 29 Koeckert as modified by Dasbach discloses the reflective composite material according to claim 1, as set forth above.  Koeckert further discloses wherein the barrier layer has a thickness in the range from 40 nm to 200 nm (e.g. paragraph [0047] “45 nm”).
Koeckert does not disclose wherein w > 0, x = 0, y > 0, and z = 0 and the nonstoichiometic nitridic Cr composition.
Dasbach teaches a similar barrier layer (e.g. 3) with a thickness range of 5-50 nm (paragraph [0043]) which laps the claimed range and encompasses Koekert’s example thickness and further teaches wherein w > 0, x = 0, y > 0, and z = 0 and the nonstoichiometic nitridic Cr composition (paragraph [0043] “preferably selected from among nitrides … in particular of chromium”) and would be a simple substitution of one known element for another to obtain predictable results1 and particularly in this case would be substituting the barrier layer material for one which is particularly preferred (paragraph [0043]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the barrier layer material in the reflective composite material as disclosed by Koeckert as modified by Dasbach to be w > 0, x = 0, y > 0, and z = 0 and the nonstoichiometic nitridic Cr composition as further taught by Dasbach since it would be a simple  

Regarding claim 30 Koeckert as modified by Dasbach discloses the reflective composite material according to claim 1, as set forth above.  Koeckert further discloses wherein the barrier layer is metallic Cr (inter alia paragraph [0037] “Materials such as … chromium … are appropriate as metallic, reflective functional layer F.”) or Ni80Cr20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ballou et al. US Patent Application Publication 2012/0128954, in regards to a similar device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                         February 2, 2021


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.